DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Group II and Species 7 with traverse (figs. 11-17; claims 11-21) in the reply filed on 02/03/2022 is acknowledged.
Claims 1-10 and 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverse on the ground(s) that: on p. 01 of the Remarks,
“Regarding the restriction, the Applicant respectfully submits that examining Inventions I, II, and III together would not present a serious search or examination burden. For example, according to the Office Action, Inventions I and III are classified in the same subclass. Further, the Applicant submits that art relevant to Invention II is likely to be relevant to Inventions I and III, and vice versa.”
Examiner’s Response:
Applicant’ argument is respectfully not found persuasive. As set forth in the Restriction Requirement, Groups I, II, and III are related apparatus that have materially different design, do not overlap in scope i.e. mutually exclusive, and they are not obvious variants. In other words, the prior art applicable to group I would not likely be applicable 
The Applicant traverse on the ground(s) that: on p. 01 of the Remarks, “Regarding the election of species, FIGS. 8-10 (Species 4-6) are control methods and FIGS. 7 A and 7B (Species 2-3) are functional block diagrams. The Election Restriction has not presented a showing as to why these control methods and functional block diagrams would not be relevant to the food-heating apparatuses of any of claims 1-26.”
Examiner’s Response:
Applicant’ argument is respectfully not found persuasive. Each species (Species 1-7) is independent and distinct. Specifically, 
Species 1- figs. 1-6 directed to “a food preparation system”
Species 2 – fig. 7A directed to “functional block diagram”
Species 3 – fig. 7B directed to “another functional block diagram”
Species 4 – fig. 8 directed to “a flowchart control diagram”
Species 5- fig. 9 directed to “another flowchart control diagram”
Species 6 – fig. 10 directed to “another flowchart control diagram”
Species 7 – figs. 11-17 directed to “another food preparation system”
These species are not obvious variants of each other. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and /or the prior art applicable to one species would not likely be 
In other words, there is a search burden to examine species 1-7 because the species require different search queries and search class/subclass; and the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 06/07/2021 claims, is as follows: Claims 1, 11-12, 16, 20 have been amended; Claims 21-26 have been added; and claims 1-26 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2020, and 08/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities: 
In claim 18:
The phrase “a plurality of apertures each of which” line 2 should be read “a plurality of apertures, each of which”
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20080056692) in view of Larkin (US)
Regarding Claim 11, Yeh discloses a food-heating apparatus (electric heating unit 10. It is noted food-heating apparatus is intended use) comprising: 
fan blade assembly 33) (fig. 2); 
a heater housing (it is noted that the unit 10, when used as a hair dryer, has a housing that encloses the heating tubes 12 as evidenced in TW 94214346 described in the background of Yeh, see para. 0005 of Yeh) defining an internal cavity that receives air from the fan (fan blade assembly 33) (para. 0018) (it is noted air flows from fan blade 33 toward the heating tubes 12 to be heated); and 
a heating assembly (a plurality of heating tubes 12) including a heating element (heating tube 12), a base plate (second support member 16) (para. 0013), 
wherein: 
the base plate (second support member 16) engages the heater housing and closes off an end of the internal cavity (para. 0013), 
the heating element (heating tube 12) is mounted to the base plate (second support member 16) and at least partially disposed within the internal cavity (para. 0013; fig. 2), and 
the heating element (heating tube 12) receives air from the internal cavity and channels the air to the space near the base plate (para. 0018). 

    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale

Yeh does not disclose:
an impingement plate, 
wherein:
the base plate separates the internal cavity from a space between the base plate and the impingement plate, and
the heating element receives air from the internal cavity and channels the air to the space between the base plate and the impingement plate.  
However, Larkin discloses a heating apparatus (hair dryer 10) comprises a heating assembly (heater 46) including an impingement plate (laminar element 70) mounted near an outlet end of the hair dryer (para. 0084; figs. 3b, and 6a-6b).

    PNG
    media_image2.png
    354
    438
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    284
    406
    media_image3.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating assembly of Yeh to include the impingement plate mounted near the outlet end of the hair dryer as taught by Larkin, in order to generate streamline flow of air leading to minimal turbulence of air (para. 0083). 
The modification results in the impingement plate mounted near the outlet end of the hair dryer of Yeh (annotated fig. 2) that results in structure as claimed, wherein the annotated fig. 2). 


[AltContent: textbox (Impingement plate)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: oval]
    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale


Regarding Claim 12, the modification of Yeh and Larkin discloses the food-heating apparatus (electric heating unit 10 of Yeh), wherein:
the heater housing defines a first flow path (annotated fig. 2) in the internal cavity outside of the heating element (heating tubes 12 of Yeh), and 
the heating element (heating tube 12) defines a second flow path (annotated fig. 2) through which the air flows through the heating element (heating tube 12) to the space between the base plate (second support member 16 of Yeh) and the impingement plate (laminar element 70 of Larkin) (it is noted the heating tube 12 has hollow portion through which air flows through and heated at the same time).  

[AltContent: textbox (second flow path)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Prior Art
Yeh (US 20080056692))][AltContent: textbox (Impingement plate)][AltContent: arrow][AltContent: oval][AltContent: textbox (First flow path)]
    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale



Regarding Claim 13, Yeh discloses the food-heating apparatus (electric heating unit 10), wherein the fan (fan blade assembly 33) is disposed within a blower housing (rack 32) that is attached to the heater housing (para. 0015; fig. 2).  

Regarding Claim 14, the modification of Yeh and Larkin discloses substantially all the features as set forth above. Yeh discloses the heater housing and the blower housing (rack 32) (fig. 2). The modification of Yeh and Larkin does not disclose:
a partition plate disposed between the heater housing and the blower housing,
wherein the partition plate defines an opening that provides fluid communication between the fan and the internal cavity of the heater housing.  
However, Larkin discloses:
retaining clips 61) disposed between the heater housing (heater unit 46) and the blower housing (fan and motor assembly 50) (para. 0091; fig. 4),
wherein the partition plate defines an opening that provides fluid communication between the fan and the internal cavity of the heater housing (para. 0091).  
[AltContent: textbox (Retaining clips 61)][AltContent: arrow]
    PNG
    media_image4.png
    372
    436
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating apparatus of Yeh to include the partition plate disposed between the heater housing and the blower housing as taught by Larkin, in order to snap fit together the heater housing and the blower housing to form a combined unit (para. 0091). 

Regarding Claim 15, Larkin discloses the impingement plate (laminar element 70) includes a plurality of apertures (figs. 6a-6b) and defines an air outlet of the food-heating apparatus (“A laminar element 70 is positioned at the outlet end”, para. 0084).  

Regarding Claim 16, the modification of Yeh and Larkin discloses the food-heating apparatus (electric heating unit 10 of Yeh), wherein: 
a plurality of heating tubes 12 of Yeh) includes another heating element (another heating tube 12 of Yeh) mounted to the base plate (second support member 16 of Yeh) and at least partially disposed within the internal cavity (it is noted the plurality of heating tubes 12 are disposed within the cavity enclosed by the housing), 
each of the heating elements (each heating tube 12) includes an outer housing (outer surface of heating tube 12) and a heating core (quartz glass tube) disposed within the outer housing (annotated fig. 2 of Yeh), 
each of the heating cores (quartz glass tube of Yeh) defines an airflow passage that is separate from the airflow passages of all others of the heating cores (other quartz glass tubes of Yeh) (it is noted the each tube is hollow, thereby defining airflow passage that is separate from other airflow passage of other tubes) (para. 0013 of Yeh), and 
the airflow passages (hollow portions of quartz glass tubes) provide fluid communication between the internal cavity and the space between the base plate (second support member 16) (para. 0018 of Yeh) and the impingement plate (laminar element 70 of Larkin). 


[AltContent: textbox (Prior Art
Yeh (US 20080056692))][AltContent: textbox (Impingement plate of Larkin)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale




Regarding Claim 17, the modification of Yeh and Larkin discloses the food-heating apparatus (electric heating unit 10 of Yeh), wherein the space between the base plate (second support member 16 of Yeh) and the impingement plate (laminar element 70 of Larkin) receives air from the airflow passages of all of the heating cores (hollow portions of quartz glass tubes of Yeh) (annotated fig. 2).  



[AltContent: textbox (Prior Art
Yeh (US 20080056692))][AltContent: textbox (Impingement plate of Larkin)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale



Regarding Claim 18, the modification of Yeh and Larkin discloses the food-heating apparatus (electric heating unit 10 of Yeh), wherein the base plate (second support member 16 of Yeh) includes a plurality of apertures (retaining portion 151), each of which receives a respective one of the heating elements (each heating tube 12) to allow fluid communication between the heating elements (heating tube 12) and the space between the base plate (second support member 16 of Yeh) and the impingement plate (laminar element 70 of Larkin) (para. 0013 of Yeh).  

[AltContent: textbox (Prior Art
Yeh (US 20080056692))][AltContent: textbox (Impingement plate of Larkin)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    448
    525
    media_image1.png
    Greyscale




Regarding Claim 19, the modification of Yeh and Larkin discloses a temperature sensor (temperature sensor of Yeh) at least partially disposed in the space between the base plate (second support member 16 of Yeh) and the impingement plate (laminar element 70 of Larkin) (para. 0004 of Yeh).  

Regarding Claim 21, Yeh discloses the food-heating apparatus (electric heating unit 10), wherein: 
the air is in a heat-transfer relationship with the heating element (heating tube 12) in the first flow path, and 
the air is in a heat-transfer relationship with the heating element (heating tube 12) in the second flow path (para. 0013 and 0018; fig. 2) (it is noted the first flow path is passage of air through the hollow portion of heating tube 12 and the second flow path is the passage of air outside of the heating tube 12).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20080056692) and Larkin (US 20150335128),  in view of Perez (US 20020108264)
Regarding Claim 20, the modification of Yeh and Larkin discloses substantially all the features as set forth above. Yeh discloses the food-heating apparatus (electric heating unit 10) comprising the temperature sensor disposed in the air output port of the hair dryer. 
The modification of Yeh and Larkin does not disclose the temperature sensor extends through the heating element and into the space.  
However, Perez discloses a heating apparatus (hair dryer 10) comprises a temperature sensor (temperature sensor 68) extends through a heating element (heating element 20) (para. 0059, lines 1-10; fig. 5B).

    PNG
    media_image5.png
    381
    403
    media_image5.png
    Greyscale

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the heating element of Yeh such that it extends through the heating element and into the space as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761